COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-10-00326-CR


CHRISTOPHER G. NATALE                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 6 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Dismiss.” Although appellant

has not signed the motion in compliance with rule 42.2(a) of the rules of appellate

procedure, appellant's attorney indicated in writing in an affidavit for diligent

search received in this court on December 8, 2010, that appellant no longer

wishes to pursue his appeal. Tex. R. App. P. 42.2(a). We suspend rule 42.2(a)’s

requirement that appellant sign the motion to dismiss the appeal. Id.; see Tex. R.

      1
       See Tex. R. App. P. 47.4.
App. P. 2. No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

43.2(f).

                                         PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 30, 2010




                                  2